Name: Council Regulation (EEC) No 2221/88 of 19 July 1988 amending Regulation (EEC) No 2727/75 on the common organization of the market in cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 197 / 16 Official Journal of the European Communities 26 . 7 . 88 COUNCIL REGULATION (EEC) No 2221 / 88 of 19 July 1988 amending Regulation (EEC) No 2727/ 75 on the common organization of the market in cereals THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas the intervention mechanism was adjusted from the 1987/ 88 marketing year , in particular as regards the conditions for opening buying-in by intervention agencies during the period when the latter is possible ; whereas experience has shown that the new mechanism entails a highly cumbersome administrative management without affording any real advantages ; whereas the previous system should accordingly be re-established ; Whereas , taking into account the amendment to the co-responsibility arrangements decided by Regulation (EEC) No 1097 / 88 ( 4 ), Article 4a of Regulation (EEC) No 2727/ 75 ( 5 ) as last amended by Regulation (EEC) No 1900 / 87 ( 6 ) should be repealed , 2 . Buying-in as provided for in paragraph 1 may only take place in the following periods :  from 1 August to 31 May in the case of Italy , Spain , Greece and Portugal ,  from 1 October to 31 May in the case of the other Member States . 3 . Buying-in as provided for in paragraph 1 shall be carried out on the basis of a price equal to 94 % of the intervention price for the cereals concerned , as offered by any price increase or reduction fixed pursuant to Article 3 or paragraph 6 of this Article , under the conditions adopted pursuant to paragraphs 5 and 6 . 4 . Under conditions adopted pursuant to paragraphs 5 and 6 of this Article , the intervention agencies shall offer for sale the product bought in pursuant to paragraph 1 , for export to third countries or for supply to the internal market . 5 . The Council , acting by a qualified majority on a proposal from the Commission , shall lay down general rules governing intervention . 6 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 26 , in particular as regards :  the minimum quality and quantity required of each cereal for it to be eligible for intervention and , for durum wheat , the technical criteria which that cereal must meet ,  the scales of price increases and reductions applicable to intervention , including a special reduction applicable to common fodder wheat ,  the specific quality criteria which common wheat of breadmaking quality and rye of breadmaking quality must meet in order to be able to benefit from the special increase provided for in Article 3 ( 1 ),  the procedures and conditions for taking over by the intervention agencies ,  the procedures and conditions for disposal by the intervention agencies .' HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC ) No 2727 / 75 is hereby amended as follows : 1 . Article 4a is hereby repealed . 2 . Article 7 shall be replaced by the following : 'Article 7 I . The intervention agencies designated by the Member States shall buy in cereals mentioned in Article 3 which are offered to them and have been harvested in the Community , provided that the offers comply with conditions , in particular in respect of quality and quantity , to be determined in accordance with paragraph 6 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from the 1988 / 89 marketing year . H OJ No C 139 , 30 . 5 . 1988 , p . 1 . H OJ No C 187 , 18 . 7 . 1988 . ( 3 ) OJ No C 175 , 4 . 7 . 1988 , p . 33 . (&lt;) OJ No L 110 , 29 . 4 . 1988 , p . 7 . ( s ) OJ No L 281 , 1 . 11 . 1975 , p . 1 . ( «) OJ No L 182 , 3 . 7 . 1987 , p . 40 . 26 . 7 . 88 Official Journal of the European Communities No L 197 / 17 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS